Citation Nr: 0920515	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1994 to 
June 1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA treatment records should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The Veteran 
receives care from VA and the last treatment records 
contained in the claims folder are dated in December 2008.  
On remand, the RO should ensure that all outstanding 
treatment records, if any, since that time are associated 
with the claims folder.  

The Veteran asserts that he has a right shoulder disability 
as a result of an automobile accident in service in December 
1995.  Service treatment records confirm that the Veteran was 
diagnosed with a sprained right shoulder (and elbow) 
following the accident.  However, no additional right 
shoulder treatment was shown in service.  On a physical 
examination report in August 1998, the Veteran's right 
shoulder was noted as an abnormality, although his upper 
extremities were found to be normal.

The Veteran separated from service in June 1999.  Treatment 
records from August 1999 indicate that the Veteran complained 
about pain in his right shoulder, and he reported his 
shoulder popping in several subsequent treatment records.  
There has also been some evidence of subluxation and 
dislocation of the right shoulder.  Given the complaints of 
shoulder pain, and the evidence of an in-service shoulder 
injury, an examination should be scheduled to determine if 
there is any relationship therein.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).





Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment 
records from December 2008 to the 
present.  All attempts to locate these 
records must be documented in the claims 
folder.  

2.  Then, schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it.  Any opinion 
offered must be supported by a full 
rationale.  The examiner should 
diagnose any current right shoulder 
disability (to include subscapular 
syndrome), and then provide an opinion 
as to whether it is as likely as not 
(50 percent or greater) that any right 
shoulder disability is the result of 
the Veteran's time in service, to 
include his motor vehicle accident.

3.  Thereafter, re-adjudicate the claim 
of entitlement to service connection for 
a right shoulder disability.  If the 
Veteran's claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case which 
discusses all pertinent regulations and 
summarizes the evidence.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




